Citation Nr: 0811719	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-06 936A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $12,254.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  He died in June 1984.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an April 2005 decision by the Committee 
on Waivers and Compromises at the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

As support for her claim, the appellant testified at a 
hearing at the RO in December 2007 before the undersigned 
Veterans Law Judge of the Board (Travel Board hearing).  
During the hearing, she submitted additional evidence 
and waived her right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  An overpayment in the amount of $12,254.00 was created as 
a result of an award of Social Security Administration (SSA) 
benefits after the appellant began receiving VA pension 
benefits. 

2.  The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the appellant.

3.  Recovery of this overpayment would be against equity and 
good conscience.




CONCLUSION OF LAW

The appellant is entitled to waiver of recovery of the 
overpayment of VA pension benefits in the amount of 
$12,254.00.  38 U.S.C.A. § 3562 (West Supp. 2005); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.667, 3.707, 21.3023 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts are not in dispute and may be summarized.  A 
September 1999 RO decision awarded the appellant VA pension 
benefits in the amount of $490.00 a month.  The RO based the 
amount of her monthly payment on information she had provided 
when filing her claim; she had reported no income from any 
source, including SSA benefits.  In the award letter, the RO 
provided the following notice:

Your rate of VA pension depends on total "family" 
income which includes your income and that of any 
dependants.  We must adjust your payments whenever 
this income changes.  You must notify us 
immediately if income is received from any source 
other than that shown above.  Your failure to 
promptly tell VA about income changes may create an 
overpayment which will have to be repaid.  

In June 2001 and May 2003, the RO sent the appellant letters 
again reminding her to notify them of any change in her 
income, including SSA benefits.  

In November 2004, the Committee notified the appellant that 
it proposed to stop her VA pension benefits retroactively 
effective from October 1, 2001, based on information received 
from SSA showing she had been receiving benefits from that 
other Federal agency of $820.00 effectively since that date.  
The Committee explained that the evidence showed her annual 
income to be $12,663.00, 


effective as of that date, exceeding the maximum annual 
disability pension limit of $6,237.00 set by law.  She was 
given 60 days to respond to this proposed termination of her 
VA pension benefits.

The appellant did not respond to the proposed reduction, 
which was then effectuated by the Committee in a February 
2005 decision.  In that decision, the Committee explained 
that her total annual income of $12,663.00 included $9,840.00 
from SSA and an additional $2,823.00 from other sources.  

In a February 2005 Financial Status Report (VA Form 5655), 
the appellant indicated that her monthly income included 
$895.00 from SSA.  She also reported working for two and half 
months in 2004 as an adjunct teacher, grossing $6,200.00 and 
netting $5,490.20.  This calculates to a monthly net income 
of about $457.00.  So her average monthly total net income 
was approximately $1,352.00.  She also reported that her 
monthly expenses were $2,664.81.  So for 2004, her monthly 
expenses exceeded her monthly income by about $1,312.00.  Her 
only assets were a retirement account worth $65,994.00, with 
$150.00 in the bank and $30.00 cash on hand.  

The appellant has since provided updated financial 
information showing her monthly expenses exceeded her monthly 
income by $239.00 for fiscal year 2006 and by $601.36 for 
fiscal year 2007.  During her December 2007 hearing, 
she testified that her retirement account had been reduced to 
$45,346.98.

The Committee denied the appellant's waiver request in the 
April 2005 decision at issue.  The Committee found no 
indication of fraud, misrepresentation, or bad faith on the 
appellant's part in the creation of the debt.  Thus, finding 
that waiver consideration was not precluded, the Committee 
then considered the elements of equity and good conscience.  
In this regard, the Committee apparently found that fault for 
the creation of the debt rested solely with appellant based 
on her failure to report her SSA benefits (i.e., additional 
monthly income).  The Committee also determined there was no 
undue hardship in recovering the money overpaid, as the 
appellant had ample funds in her retirement account.

In deciding this case, the initial point worth reiterating is 
that the appellant is not challenging the validity of the 
debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) 
(indicating this otherwise would be the threshold preliminary 
determination).  Hence, the Board may proceed directly to the 
merits of her waiver request.

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.962, 1.963(a) (2005).  Under the criteria set 
out in 38 U.S.C.A. § 5302(c), the law precludes a waiver of 
recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist:  (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  
Consequently, before the Board may determine whether equity 
and good conscience affords the appellant a waiver, the Board 
must first determine whether there is an indication of fraud, 
misrepresentation, or bad faith on her part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the Committee's April 2005 decision and finds that the 
facts in this case do not show fraud, misrepresentation, or 
bad faith on the appellant's part in the creation of the 
overpayment in question.  There is nothing in the record 
suggesting she tried to hide her income.  Instead, at most, 
she merely failed to timely notify VA in 2001 that she had 
been awarded SSA benefits.  The Board has no reason to 
conclude this oversight constitutes fraud, misrepresentation, 
or bad faith on her part.



Having determined there was no fraud, misrepresentation, or 
bad faith on the appellant's part, the Board may now proceed 
to the question of whether the collection of the overpayment 
would be against "equity and good conscience."  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  Id.  

In making this determination of whether recovery would be 
against equity and good conscience, 38 C.F.R. § 1.965(a) 
requires consideration of each of the following factors, 
which are not intended to be all inclusive:  (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) 
undue hardship; (4) whether collection would defeat the 
purpose of the benefit; (5) unjust enrichment; and 
(6) whether the debtor changed position to his/her own 
detriment through reliance on the benefit.  38 C.F.R. § 
1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The Board agrees with the 
Committee's finding that the appellant was at fault in 
failing to timely notify VA of her income from SSA.  She had 
been told on several occasions that it was her responsibility 
to notify VA of any change in her income, especially as it 
might affect the amount of her monthly VA pension payment.  
Her fault, however, is somewhat mitigated by the fact that 
she was being treated for severe depression and anxiety at 
the time she was awarded SSA benefits.  


In a January 2006 letter, submitted during the recent 
hearing, the appellant's primary care psychiatrist explained 
that he had treated her for significant depression and 
anxiety from 2000 to 2003.  He further noted her prominent 
sense of desperation at the time.  Therefore, since she was 
suffering from a significant psychiatric disability at the 
time her income changed, the Board concludes that her fault 
in failing to report her income from SSA is resultantly 
lessened.  

There is no indication that collecting this debt would defeat 
the purpose of the benefit or that the appellant changed her 
position to her detriment through reliance on the benefit.  
These findings weigh against her waiver claim.  The 
controlling factor in this case, however, is that collecting 
the $12.254.00 debt would cause her undue hardship given her 
relatively poor current financial situation.  In turn, 
waiving the debt would not result in her unjust enrichment.  
Even with her receipt of SSA benefits and her sporadic part-
time work as an adjunct teacher, her monthly expenses still 
clearly exceed her monthly income, thereby causing 
significant financial insecurity.  So collecting any portion 
of the debt would result in additional undue hardship and not 
result in any unjust enrichment.

The Board realizes the appellant has a significant amount of 
savings in her retirement account, but it reportedly was 
worth $65,994.00 in February 2005 and only $45,346.98 by 
December 2007.  Moreover, in a March 2006 letter, which she 
also submitted during her hearing, a financial advisor from 
Merrill Lynch explained that almost $30,000 of that 
retirement account will not mature until September 26, 2014, 
meaning it is unavailable to the appellant until that date.  
She testified that her retirement account is her only asset, 
as she has no home, no car, and no other savings.  Thus, 
collecting the $12,254.00 debt would still amount to an undue 
burden, even with her retirement account.



So, in conclusion, after weighing all of the elements of 
equity and good conscience, the element of undue hardship and 
the absence of unjust enrichment to the appellant outweigh 
the remaining elements that are not in her favor.  
Consequently, waiver of recovery of the overpayment is 
warranted. 

There is one final point worth noting.  The notice and duty 
to assists provisions of the Veterans Claims Assistance Act 
(VCAA) do not apply to waiver claims.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  And even if they did 
apply, the Board is granting the claim, regardless.  
38 C.F.R. § 20.1102 (harmless error).


ORDER

The claim for waiver of recovery of an overpayment of pension 
benefits in the amount of $12,254.00 is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


